Mb. Justice Aldbby
delivered the opinion of the court.
The appellant was convicted of the crime of involuntary manslaughter on an information charging* that on the day mentioned, in Santnrce, which forms part of the judicial district of San Juan, while operating an electric ear as motorman along Park Street near Stop 42 the defendant unlawfully, wilfully and through lack of care and prudence allowed the car to strike the boy Salvador Arreche, who died a few hours later as a result of the wounds received.
The defendant demurred to the information,in,the .frial *2court on the ground that the facts alleged therein were insufficient. The demurrer was overruled and he filed a verified motion for a hill of particulars specifying his acts or omissions, alleging that without this he would be unable to prepare his defense. The motion was overruled.
A jury trial and a judgment of conviction followed, where - upon the defendant raised this appeal and assigned several errors, the first seven being summarized in the conclusion that “The information is not sufficient to meet the requirements of the Sixth Amendment to the Constitution of the United States, or section 2 of the Organic Act of -Porto Rico, or subdivision 3 of section 75 of the Code of Criminal Procedure.” In other words, that the information fails to comply with the requirement that he ‘ ‘ shall be informed of the nature and cause of the accusation, ’ ’ because two fundamental requisites are lacking: First, because it contains no allegation showing the existence of a duty on the part of the defendant towards Salvador Arreche; second, because it contains ■ no allegation of the acts or omissions which constitute criminal negligence.
The information in this case follows the language of the statute defining the crime of involuntary manslaughter, stating when and where the act occurred, and this court and other courts have repeatedly held that generally an information so worded is sufficient. People v. Pizarro, 21 P. R. R. 17; People v. Birrier el al., 18 P. R. R. 260; Whiting v. State, 36 Am. Dec. 499; State v. Russel, 23 Pac. Rep. 418; 22 Cyc. 339, note 6. In the case of Riggs v. State, 3 N. E. 888, it ivas said:
The Constitution does not require that an accused shall have a right to a specific statement of the charge against him, but the requirement is that he shall be informed of the nature of the charge. ’ ’
In Rathbun v. White (Cal.) 107 Pac. Rep. 309, it was held:
*3“It is sufficient, raider the rule well settled in this state, to charge negligence by the general averment that tire defendant negligently did the particular act which resulted in damage to plaintiff. ’ ’
In Kennedy v. Hawkins (Oregon), 102 Pac. 733, 25 L. R. A., N. S., 607, it was said that the complaint does not point out specifically the particular act of negligence or omission of duty relied ujpon, but it is not necessary to set forth the; particular facts that show the act or omission to have been negligent, and that when a complaint contains a general averment of negligence, and the defendant joins issue without moving to make the pleading more definite, proof of any negligence within the general scope of the allegation is competent. It was also held in Fisher v. Western Fuse & Explosive Co. (Cal.), 108 Pac. 660, that it is sufficient to allege that an act was negligently done by the defendant, and that it' caused damages to the plaintiff.
The appellant alleges that although that is the general rule when the definition of the crime is given in generic terms, yet in this case where failure to act with caution and prudence may have been due to different acts or omissions, the information should be more specific and set forth the acts or omissions involved in such failure in order that the defendant may prepare his defense. The same question was raised in the case of People v. Parkhurst, 29 P. R. R. 856, and it was there said, in considering an information similar to this, that the defect, if any, was one of form to be reached by a bill of particulars, citing the cases of Smith v. State, 115 N. E. (Ind.) 943; Reams v. State, 100 S. E. (Ga.) 230, and State v. Sartino, 115 S. W. (Mo.) 1015. Reference was made also to the case of People v. Moreno, 28 P. R. R. 96, in which the information was indentical with the information in this case, and it having been alleged that it failed to charge a public offense because the acts of negligence or carelessness had not been specified, this court held that when negligence is alleged *4in general terms and the circumstances under which such negligence appears are set forth, failure to specify the particular nature of the negligence, if a defect, is one of form, and that the defendant would have been entitled to a bill of particulars if he had moved for it. In the cases of Coffin v. United, States, 156 U. S. 452; Rosen v. United States, 161 U. S. 34; Dunlap v. United States, 165 U. S. 490, and Kirby v. United States, 174 U. S. 64, it was said that when the defendant desires knowledge of the facts in order to prepare his defense, he should move the court for a bill of particu lars before the trial; and in the notes to State v. Lewis, Am. Ann. Cas. 1913 A, p. 1207, this question is considered at length, citing decisions according to which the right to a bill of particulars is not absolute, but within the discretion of the court, and that a refusal to sustain a motion therefor will be reversed only when an abuse of such discretion is shown.
In this case the defendant moved for a bill of particulars and it was denied. In support of his application the defendant merely said that he could not prepare his defense without knowing the facts, acts or omissions charged as unlawful, or constituting lack of due caution and prudence. He should have been more explicit in order to convince the court that otherwise it would be impossible or difficult for him to prepare his defense, and for that reason we are reluctant to hold that he court abused its discretion in overruling the motion; but our examination of the evidence shows that in fact the act charged could have occurred in several different ways, for some witnesses testified that the defendant was running the electric car at great speed; others that he gave no signal with the bell, and others that the head-light of the car was off and that lie was not watching the track because he was distracted in looking at some girls who were passing along the right sidewalk of the street. All this convinces us that, in furtherance of justice and in the exer*5cise of our general power, we should reverse the judgment appealed from and remand the ease with instructions to sustain the motion for a hill of particulars.

Reversed and remanded.

Chief Justice Del Toro and Justices Wolf and Hutchi son concurred.
Mr. Justice Franco Soto toot no part in the decision of this case.